         Case 2:21-cv-00960-AC Document 6 Filed 09/01/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    LEONARD A. GORDON, JR.,                           No. 2:21-cv-00960 AC
11                       Plaintiff,
12           v.                                         ORDER
13    COMMISSIONER, SOCIAL SECURITY
      ADMINISTRATION,
14
                         Defendant.
15

16          Plaintiff filed this Social Security case on May 27, 2021. ECF No. 1. On May 27, 2021,

17   an order re: consent was issued along with a notice that pursuant to General Order Number 615,

18   and there would be no scheduling order or deadlines in effect pending further order of the court.

19   ECF No. 3. Consent/Decline forms were also issued, with a due date of August 30, 2021. Id.

20          The court recognizes that the lack of a case schedule and the requirement of submitting

21   Consent/Decline forms may appear contradictory. Nonetheless, in order to efficiently move

22   social security cases forward as stays are lifted, this deadline must be met.

23          Accordingly, plaintiff is ORDERED to submit his Consent/Decline forms no later than

24   September 8, 2021. The case remains otherwise stayed.

25          IT IS SO ORDERED.

26   DATED: August 31, 2021

27

28
